

115 HR 5126 IH: Deterring and Defeating Rocket and Missile Threats to Israel Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5126IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mrs. Murphy of Florida (for herself and Mr. Mast) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize assistance for procurement of missile defense systems for Israel, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Deterring and Defeating Rocket and Missile Threats to Israel Act of 2018. 2.FindingsCongress finds the following:
 (1)Israel is surrounded by adversaries. Threats to Israel emanate from Hezbollah in Lebanon to the north, from the Iranian-supported regime of Bashar al-Assad in Syria to the northeast, from Hamas in the Gaza Strip to the south, and from Iran to the east. Each of these state and non-state actors possess an arsenal of rockets or missiles that could be used to target Israel.
 (2)Iran possesses the largest and most diverse missile arsenal in the Middle East, with thousands of medium-range ballistic and cruise missiles capable of striking Israel.
 (3)While Syria has used much of its ballistic missile inventory during its nearly seven-year civil war, it still maintains a robust arsenal of short-range ballistic missiles capable of striking Israel.
 (4)Hamas and other terrorist groups in Gaza possess almost 12,000 rockets that threaten southern Israel.
 (5)Hezbollah, an entity designated as a terrorist organization by the Department of State and the European Union, continues to procure rockets to deploy against Israel in violation of United Nations Security Council Resolution 1701 (2006).
 (6)According to open source reporting, Hezbollah has developed an arsenal of between 100,000 and 150,000 rockets, and is seeking to develop an indigenous rocket production capability.
 (7)In total, there are thousands of missiles and 230,000 rockets aimed at Israel. In 2016, the Israeli military estimated that, in the event of a conflict in which rockets and missiles were fired at Israel from all directions, between 250 and 400 civilians would likely be killed in the conflict, including dozens in the Tel Aviv area. Hezbollah alone could launch 1,200 rockets each day, a barrage that would overwhelm Israel’s missile defense capabilities.
 (8)The 2016 Memorandum of Understanding Between the United States and Israel (relating to security assistance for fiscal years 2019 through 2028) committed the United States to provide $500 million annually to support Israel’s missile defense programs.
 (9)The 2016 Memorandum of Understanding further states that both sides jointly commit to respect the missile defense funding levels specified in this MOU and that Israel may seek additional support in exceptional circumstances as may be jointly agreed by the U.S. administration and Israel. 3.Sense of CongressIt is the sense of Congress that—
 (1)the United States stands behind Israel in its quest for peace and security; (2)the United States should support Israel’s efforts to defend itself against its adversaries, including by facilitating the procurement of missile defense systems critical to the protection of Israel’s population; and
 (3)there are currently an insufficient number of missile defense systems and interceptors to address the full scope of Israel’s self-defense requirements in light of the rocket and missile threat to Israel.
			4.Authorization of assistance for procurement of missile defense systems for Israel
 (a)In generalThe President, acting through the Secretary of Defense and the Secretary of State, is authorized to provide assistance, upon request of the Government of Israel and for jointly agreed upon exceptional circumstances, to the Government of Israel for the procurement of missile defense systems, including the Iron Dome, David Sling, and Arrow systems, additional interceptors for those systems or any future missile defense systems, and missile defense development.
 (b)Rule of constructionAny assistance provided under the authority of subsection (a) is in addition to any assistance provided under the authority specified in the 2016 Memorandum of Understanding Between the United States and Israel.
 (c)LimitationThe authority specified in subsection (a) shall be exclusively for the purpose of enhancing Israeli missile defense, consistent with the 2016 Memorandum of Understanding Between the United States and Israel, to address mutually agreed-upon exceptional circumstances.
 (d)ReportNot later than 10 days after the date on which the United States Government receives a request from the Government of Israel as described in subsection (a), the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to Congress a report that contains the following:
 (1)A written copy of the request from the Government of Israel. (2)An assessment of the request from the Government of Israel.
 (3)The urgent nature of the rocket and missile threat to Israel and a description of potential attacks against Israel which would justify exceeding the annual amount of United States assistance to support Israel’s missile defense programs under the 2016 Memorandum of Understanding Between the United States and Israel.
				(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the President such sums as may be necessary to carry out this section.
 (2)ReplenishmentIf amounts made available for the Missile Defense Agency are used to carry out this section for a fiscal year, the President shall replenish such amounts for the Missile Defense Agency for the subsequent fiscal year from amounts made available pursuant to the authorization of appropriations under paragraph (1) for such subsequent fiscal year.
				